UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-6509



JERRY L. JOHNSON,

                                               Plaintiff - Appellant,

          versus


BOARD OF CORRECTIONS; DOUGLAS TAYLOR, Warden;
J. GLENN ALEWINE, Medical Director; MICHAEL
SHEATIE, Deputy Warden, in their individual
and official capacities,
                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Matthew J. Perry, Jr., Senior
District Judge. (CA-96-2555-2-10AJ)


Submitted:   September 9, 1997             Decided:   October 15, 1997


Before MURNAGHAN and NIEMEYER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jerry L. Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a South Carolina inmate, appeals the district

court's order denying relief on his 42 U.S.C. § 1983 (1994) com-

plaint under 28 U.S.C.A. § 1915(A) (West Supp. 1997). We have

reviewed the record and the district court's opinion accepting the

magistrate judge's recommendation and find that this appeal is
frivolous. Accordingly, we dismiss the appeal on the reasoning of

the district court. Johnson v. Board of Corrections, No. CA-96-
2555-2-10AJ (D.S.C. Mar. 13, 1997). We deny the motion to appoint

counsel and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                         DISMISSED




                                2